Exhibit 10.3

 

FULLY DISCLOSED CLEARING AGREEMENT

OF

SG AMERICAS SECURITIES, LLC



 

THIS AGREEMENT is made and entered into this 12th day of July, 2006 by and
between SG AMERICAS SECURITIES, LLC (“Clearing Agent”), a Delaware limited
liability company, and COWEN AND COMPANY, LLC (“Introducing Firm”), a Delaware
limited liability company.

 

1.             AGREEMENT

 

From the date of this Agreement until the termination of this Agreement as
provided in Section 22 hereof, Clearing Agent shall carry the proprietary
accounts of Introducing Firm, and the cash, margin and “receive versus payment”
and “delivery versus payment” (“RVP/DVP”) accounts of the customers of
Introducing Firm introduced by Introducing Firm to Clearing Agent, and accepted
by Clearing Agent, and shall clear transactions on a fully disclosed basis for
such accounts, in the manner and to the extent set forth in this Agreement.

 

2.             ALLOCATION OF RESPONSIBILITY

 

2.1           Responsibilities of the Parties. Pursuant to New York Stock
Exchange (“NYSE”) Rule 382, responsibility for compliance with applicable laws,
rules, and regulations of the Securities and Exchange Commission (“SEC”), the
National Association of Securities Dealers, Inc. (“NASD”), the NYSE, and any
other regulatory or self-regulatory agency or organization (collectively the
“Rules”) shall be allocated between Clearing Agent and Introducing Firm as set
forth in this Agreement. To the extent that a particular function is allocated
to one party under this Agreement, the other party shall supply that party with
information in its possession pertinent to the performance and supervision of
that function.

 

2.2           Relationship with Customers. Clearing Agent shall provide services
under this Agreement to Introducing Firm only to the extent explicitly required
by specific provisions contained in this Agreement and shall not be responsible
for any duties or obligations not specifically allocated to Clearing Agent
pursuant to this Agreement. Introducing Firm shall enter into appropriate
contractual arrangements with customers on its own behalf, and such agreements
shall make Introducing Firm, and not Clearing Agent, responsible to customers
for the provision of services. Neither Introducing Firm nor any investment
advisor provided by Introducing Firm shall be deemed to be an agent of Clearing
Agent for any purpose, nor shall Clearing Agent, except to the extent required
by law, be deemed to have a fiduciary relationship with any of Introducing
Firm’s customers. Introducing Firm acknowledges that Clearing Agent does not
control the business or operations of Introducing Firm.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

3.             REPRESENTATIONS AND WARRANTIES

 

3.1           Introducing Firm. Introducing Firm represents and warrants that:

 

3.1.1        Duly Organized. Introducing Firm is a limited liability company
duly formed, validly existing, and in good standing under the laws of the state
of Delaware.

 

3.1.2        Registration. Introducing Firm is duly registered and in good
standing as a broker-dealer with the SEC.

 

3.1.3        Authority to Enter Agreement. Introducing Firm has all requisite
authority, whether arising under applicable federal or state law or the rules
and regulations of any regulatory or self-regulatory organization to which
Introducing Firm is subject, to enter into this Agreement and to retain the
services of Clearing Agent in accordance with the terms of this Agreement.

 

3.1.4        Material Compliance with Rules and Regulations. Introducing Firm
and, to its knowledge, each of its employees is in material compliance with, and
during the term of this Agreement shall remain in material compliance with, the
registration, qualification, capital, financial reporting, customer protection,
and other requirements of every self-regulatory organization of which
Introducing Firm is a member, of the SEC, and of every state to the extent that
Introducing Firm or any of its employees is subject to the jurisdiction of that
state.

 

3.1.5        No Pending Action, Suit, Investigation, or Inquiry. Introducing
Firm has provided to Clearing Agent a copy of its Form BD which discloses, to
the extent required by such Form, every material action, suit, investigation,
inquiry, or proceeding (formal or informal) pending or threatened against or
affecting Introducing Firm, any of its affiliates, or any officer, director, or
general securities principal or financial and operations principal of
Introducing Firm, or their respective property or assets, by or before any court
or other tribunal, any arbitrator, any governmental authority, or any
self-regulatory organization of which any of them is a member. Introducing Firm
shall notify Clearing Agent promptly of the initiation of any action, suit,
investigation, inquiry, or proceeding that may have a material impact on the
capital of Introducing Firm.

 

3.1.6        Introducing Firm Responsibility. Introducing Firm shall be
responsible for all internal operations related to its business including
without limitation (i) all accounting, bookkeeping, record-keeping, commodity
transactions, or any other transactions not involving securities; or any matter
not contemplated by this Agreement; (ii) preparation of Introducing Firm’s
payroll records, financial statements, or any analysis thereof; and (iii)
preparation or issuance of checks in payment of Introducing Firm’s expenses,
other than expenses incurred by Clearing Agent on behalf of Introducing Firm
pursuant to this Agreement.

 

3.1.7        Customer Referrals. With respect to all introduced customers that
have been referred to Introducing Firm by other entities and as to which
customers Introducing Firm and the referring entities share commissions,
Introducing Firm has entered into duly authorized

 

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

referral or similar arrangements and such agreements are, to best of Introducing
Firm’s knowledge, in compliance with all applicable Rules.

 

3.1.8        Licensure, Registration, Etc. Introducing Firm is licensed,
registered or authorized to conduct business in every jurisdiction, including
every foreign jurisdiction, in which any of its customers introduced to Clearing
Agent by Introducing Firm is domiciled.

 

3.2           Clearing Agent. Clearing Agent represents and warrants that:

 

3.2.1        Duly Organized. Clearing Agent is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.

 

3.2.2        Registration. Clearing Agent is duly registered and in good
standing as a broker-dealer with the SEC and is a member firm in good standing
of the NYSE and the NASD and every exchange of which it is a member.

 

3.2.3        Authority to Enter Agreement. Clearing Agent has all requisite
authority, whether arising under applicable federal or state law, or the rules
and regulations of any regulatory or self-regulatory organization to which
Clearing Agent is subject, to enter into this Agreement and to provide services
in accordance with the terms of this Agreement.

 

3.2.4        Compliance with Rules and Regulations. Clearing Agent and, to its
knowledge, each of its employees is in material compliance with, and during the
term of this Agreement shall remain in material compliance with the
registration, qualification, capital, financial reporting, customer protection,
and other requirements of every self-regulatory organization of which Clearing
Agent is a member, of the SEC, and every state.

 

4.             ESTABLISHING AND ACCEPTING NEW ACCOUNTS

 

4.1           Opening of New Accounts. Introducing Firm shall be responsible for
opening and approving new accounts in compliance with the Rules, including all
applicable laws and regulations concerning Anti-Money Laundering and regulations
and guidance issued by the United States Department of Treasury’s Office of
Foreign Asset Control. No account may be opened without the prior approval of
Clearing Agent as provided in Section 4.2.

 

4.1.1        Option Accounts. Before engaging in option trading for any
customer, Introducing Firm shall deliver to customer a current disclosure
statement of the Options Clearing Corporation, the Special Statement for
Uncovered Option Writing, and any effective supplements. Introducing Firm shall
obtain the required signatures on all option agreements, shall obtain proper
approval for the opening of all option accounts, and shall otherwise comply with
the rules applicable to options accounts and options trading. Introducing Firm
shall deliver to Clearing Agent a copy of a signed option agreement for each
customer approved by it for options trading in a form acceptable to Clearing
Agent.

 

4.1.2        Accounts for Which Agent Holds Power of Attorney. Upon the opening
of any Account for which an agent holds a power of attorney on behalf of a
principal, Introducing Firm shall provide Clearing Agent with the name of each
principal for whom such agent is acting and with written evidence of the agent’s
authority to act on the principal’s behalf.

 

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Introducing Firm hereby warrants that any orders or instructions of such agent
which are transmitted to Clearing Agent pursuant to this Agreement shall have
been fully and properly authorized and that the execution of such instructions
or orders shall not violate the Rules.

 

4.1.3        Third-Party Introducing Firm Accounts. Introducing Firm shall not
open any account for any third-party introducing firm with whom the Introducing
Firm deals on a principal or agency basis without the prior written approval of
Clearing Agent. If Clearing Agent decides, in its sole discretion, to permit
Introducing Firm to open accounts for a third-party introducing firm with whom
the Introducing Firm deals on a principal or agency basis, Clearing Agent will
promptly communicate its consent to Introducing Firm following receipt of all
information reasonably requested and contingent upon execution and approval by
all required regulatory authorities of all necessary agreements.

 

4.2           Acceptance of New Accounts by Clearing Agent. Clearing Agent
reserves the right to reject any account that the Introducing Firm may forward
to Clearing Agent as a potential new account, and to terminate any account
previously accepted by it as a new account. No funds or securities may be
deposited into an account, nor may any transactions be executed with respect to
an account, before the account has been accepted by Clearing Agent. Clearing
Agent shall promptly notify Introducing Firm of each such rejection or
termination.

 

4.3           Maintenance of Account Information. Clearing Agent may rely
without inquiry on the validity of all customer information furnished to it by
Introducing Firm. Possession of any such documents or information, however
provided, concerning Introducing Firm’s customers does not create a duty on the
part of Clearing Agent to review or understand the content of those documents.
Introducing Firm shall regularly review its customer accounts, at least every
thirty-six (36) months, to keep its knowledge and understanding of the customer
and the customer’s business up to date.

 

4.4           Account Transfer. Pursuant to written notification received by the
Introducing Firm and forwarded to the Clearing Agent, any account of the
Introducing Firm may choose to reject the services to be performed by the
Clearing Agent pursuant to this Agreement and thus choose not to be serviced
pursuant hereto. Upon notice from another member organization that the customer
of Introducing Firm intends to transfer his account thereto, the Clearing Agent
shall expedite such transfer and shall have the sole and exclusive
responsibility for compliance with Rule 412 of the Rules of the NYSE.

 

5.             SUPERVISION OF ORDERS AND ACCOUNTS

 

5.1           Responsibility for Compliance. Introducing Firm shall be solely
responsible for compliance with suitability, “Know Your Customer” rules, and
other requirements of federal and state law and regulatory and self-regulatory
rules and regulations governing transactions and accounts that are introduced by
Introducing Firm, except for the responsibilities of Clearing Agent as set forth
in Section 7.3 of this Agreement. Possession by Clearing Agent of surveillance
records, exception reports, or other similar data that have been provided by
Introducing Firm shall not obligate Clearing Agent to

 

4

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

review or be aware of their contents. Clearing Agent shall not be required to
make any investigation into the facts surrounding any transaction that it may
execute or clear for Introducing Firm or any customer of Introducing Firm.

 

5.2           Compliance Procedures. Introducing Firm agrees to supervise
compliance with the Rules. Introducing Firm shall review transactions and
accounts to assure compliance with prohibitions against manipulative practices,
insider trading, market timing and late trading of mutual fund shares and other
requirements of federal and state law and applicable regulatory and
self-regulatory rules and regulations to which Introducing Firm or its customer
are subject. Without limiting the above, Introducing Firm shall be responsible
for compliance with the supervisory requirements in Section 15(b)(4) of the
Securities Exchange Act of 1934, as amended, NASD Rule 3010, NYSE Rules 342, 351
and 431, and similar rules adopted by any other regulatory or self-regulatory
agency or organization, to the extent applicable. In addition, in each case in
which a customer is an employee of a member organization, a self-regulatory
organization or financial institution, the approval of which is necessary to the
opening and maintenance of such customer’s account, Introducing Firm shall be
solely and exclusively responsible for obtaining the approval of such employer,
and otherwise complying with NYSE Rule 407 and NASD Rule 3050.

 

5.3           Knowledge of Customer’s Financial Resources and Investment
Objectives. Introducing Firm shall comply with Rule 405(1) of the NYSE or
comparable requirements of similar rules of any other regulatory or
self-regulatory organization to which Introducing Firm is subject. Introducing
Firm shall obtain all essential facts relating to each customer, each cash and
margin account, each order, and each person holding a power of attorney over any
account, in order to assess the suitability of transactions (when required by
applicable rules), the authenticity of orders, signatures, endorsements,
certificates, or other documentation, and the frequency of trading. Introducing
Firm warrants that, to the best of its knowledge, Introducing Firm will not open
or maintain accounts for persons who are minors or who are otherwise legally
incompetent and that Introducing Firm will comply with NYSE Rule 407 and other
laws, rules, or regulations that govern the manner and circumstances in which
accounts may be opened or transactions authorized.

 

5.4           Furnishing of Investment Advice. Introducing Firm shall be solely
responsible for any recommendation or advice it may offer to its customers.

 

5.5           Discretionary Accounts. Introducing Firm shall be solely
responsible for obtaining customer approval for and supervising discretionary
accounts.

 

5.6           Obligations Regarding Certain Disclosures. Introducing Firm shall
make any disclosures and obtain any agreements from its customers required by
applicable law or regulation, including, without limitation, qualification
letters or any disclosures or agreements required for margin, listed options,
IPOs, penny stocks, derivative securities, account transfers or conversions. The
cost of making such disclosures or obtaining such agreements shall be borne by
Introducing Firm.

 

5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

6.             EXTENSION OF CREDIT

 

6.1           Presumption of Cash Account. Clearing Agent may, but is not
required to, permit customers of Introducing Firm to purchase securities on
margin, but all transactions for a customer will be deemed to be either RVP/DVP
or cash transactions, and payment for those transactions will be required in the
manner applicable to RVP/DVP or cash transactions, unless, on or prior to
settlement, Introducing Firm has furnished Clearing Agent with an executed
margin agreement and consent to loan of securities.

 

6.2           Margin Requirements. Margin accounts introduced by Introducing
Firm, including Introducing Firm’s own margin account carried by Clearing Agent,
shall be subject to Clearing Agent’s margin requirements as in effect from time
to time. Clearing Agent reserves the right to refuse to accept any transaction
in a margin account without the actual receipt of the necessary margin and to
impose a higher margin requirement for a particular account when, in Clearing
Agent’s discretion, the past history or nature of the account or other factors
or the securities held in it warrant such action. Introducing Firm may require
higher margin than imposed by Clearing Agent for any particular account, group
of accounts, or all accounts introduced by Introducing Firm to Clearing Agent.
In any case where Introducing Firm requests Clearing Agent to extend credit upon
control or restricted securities, pursuant to Rule 144 under the Securities Act
of 1933, as amended (“Rule 144”), or otherwise; Introducing Firm shall submit to
Clearing Agent such documentation, agreements and information as shall be
reasonably required by Clearing Agent to decide to extend such credit. Any
extension of credit so approved shall be subject to Clearing Agent’s credit
policies as shall be in effect from time to time.

 

6.3           Margin Maintenance and Compliance with Regulation T and SEC Rule
15c3-3(m).

 

6.3.1        Initial Margin. Introducing Firm shall be responsible for the
initial margin requirement for any transaction until such initial margin has
been received by Clearing Agent in acceptable form.

 

6.3.2        Margin Calls. After the initial margin for a transaction has been
received, subsequent margin calls may be made by Clearing Agent at its
discretion. Clearing Agent shall calculate the maintenance requirement and
notify Introducing Firm of any amounts due. In the case of margin calls
concerning its customers, Introducing Firm shall be responsible for forwarding
the margin call to its customer and obtaining the amount due directly from
Introducing Firm’s customer. If Introducing Firm fails to take the appropriate
action, Clearing Agent reserves the right to collect the amount due directly
from Introducing Firm’s customer or, in the case of the Introducing Firm’s
margin account, the Introducing Firm. Introducing Firm agrees to cooperate with
Clearing Agent in complying with and obtaining margin in response to such calls.

 

6.3.3        Actions upon Failure to Meet Margin Calls or Deliver Securities. In
the event that satisfactory margin is not provided within the time specified by
Clearing Agent, or securities sold are not delivered as required, Clearing Agent
may take such actions as Clearing Agent deems appropriate, including, but not
limited to, entering orders to buy-in or sell-out. Introducing Firm shall
cooperate with Clearing Agent by entering orders to

 

6

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

buy-in or sell-out securities. Compliance with a request to withhold action
shall not be deemed a waiver by Clearing Agent of any of its rights under this
Agreement.

 

6.4           Charging of Interest and Disclosures Pursuant to Rule 10b-16 and
NASD Rule 2341. Interest charged by Clearing Agent to Introducing Firm’s
customers with respect to debit balances in customers’ accounts shall be
determined in accordance with Clearing Agent’s standard disclosure under NYSE
Rule 382. Introducing Firm shall send each margin customer a written Margin
Disclosure Statement and other written disclosures, in a form acceptable to
Clearing Agent, at the time of the opening of a margin account as required by
SEC Rule 10b-16 and NASD Rule 2341. If not already delivered to each margin
customer by Clearing Agent in connection with the delivery of the written new
account Disclosure Statement in accordance with NYSE Rule 382, Introducing Firm
agrees to deliver a written disclosure statement to its customer as required by
SEC Rule 10b-16.

 

6.5           Unsecured Debits or Unsecured Short Positions. Pursuant to Section
19 of this Agreement, Clearing Agent shall charge against the Deposit Accounts
of Introducing Firm an amount equal to the value of any unsecured debit or short
position (on a “mark to market” basis) in a customer account if that position
has not been promptly resolved by payment or delivery.

 

6.6           Extension Of Credit To Introducing Firm. In addition to the
provisions of this section 6 and any margin agreement between Clearing Agent and
Introducing Firm, Clearing Agent may, in its sole discretion, extend credit from
time to time to Introducing Firm in connection with trading in its proprietary
or inventory accounts. Such extension of credit will be generally consistent
with past practice between the parties. However, Clearing Agent will, in its
sole discretion, set limits on the amount of credit that will be extended, rates
at which such credit will be extended, and requirements on collateral that must
be posted. Clearing Agent will communicate these requirements to Introducing
Firm. If collateral levels are insufficient in view of the limits determined by
Clearing Agent, Clearing Agent shall so notify Introducing Firm and Introducing
Firm shall promptly post sufficient collateral to meet those requirements. If
Introducing Firm fails to meet the requirements in a timely fashion, Clearing
Agent shall have the right, in its complete discretion, to liquidate securities
in Introducing Firm’s accounts and/or to offset, deduct, setoff, recoup and/or
use and apply all or any portion of any Introducing Firm’s revenue and/or other
monies, including, but not limited to the Deposit Account and any commission
accounts (and the proceeds and products of any of the foregoing, collectively
the “Collateral”), then in possession, custody or control of Clearing Agent
(whether held in an account or otherwise), and to apply proceeds to Introducing
Firm’s obligations hereunder. Any remaining liability shall not be extinguished.
Introducing Firm hereby grants, transfers, assigns and conveys to the Clearing
Agent a first and prior lien and security interest in the Collateral, including
without limitation any after-acquired Collateral which is now or subsequently in
the possession, custody or control of Clearing Agent. Introducing Firm hereby
acknowledges and agrees that any rights set forth herein shall be in addition to
all other remedies available to Clearing Agent under this Agreement or at law or
equity.

 

7

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

6.7           EXTENSION OF NONPURPOSE CREDIT

 

6.7.1        Nonpurpose Credit. Clearing Agent may, but is not required to,
extend and maintain nonpurpose credit to customers of Introducing Firm not for
purposes of purchasing, carrying, or trading in securities, but all extensions
of credit to a customer will be deemed to be purpose credit subject to
Regulation T unless, prior to extending the credit, Introducing Firm or its
customer has furnished Clearing Agent with an executed Federal Reserve Form T-4.

 

6.7.2        Nonpurpose Lending Requirements. Nonpurpose credit extended by
Clearing Agent shall be subject to nonpurpose lending requirements as
established and modified by Clearing Agent from time to time. Clearing Agent
reserves the right to refuse to extend nonpurpose credit without the actual
receipt of the necessary underlying collateral and to impose a higher underlying
collateral value requirement for a particular account when, in Clearing Agent’s
discretion, the past history or nature of the account or other factors or the
securities held in it warrant such action. In all instances, Introducing Firm
may require a lower loan advance rate to collateral value than imposed by
Clearing Agent for any particular account, group of accounts, or all accounts
introduced by Introducing Firm to Clearing Agent. In any case where Introducing
Firm requests Clearing Agent to extend nonpurpose credit upon control or
restricted securities, pursuant to Rule 144 under the Securities Act of 1933, as
amended, or otherwise, Introducing Firm shall submit to Clearing Agent such
documentation, agreements and information as shall be reasonably required by
Clearing Agent to decide to extend such credit. Any extension of nonpurpose
credit so approved shall be subject to Clearing Agent’s credit policies as shall
be in effect from time to time.

 

6.7.3        Underlying Collateral Maintenance and Compliance with Regulation T
and SEC Rule 15c3-3(m).

 

6.7.3.1     Initial Underlying Collateral. Introducing Firm shall be responsible
for the initial underlying collateral requirement for any extension of
nonpurpose credit until such initial underlying collateral has been received by
Clearing Agent in acceptable form.

 

6.7.3.2     Underlying Collateral Calls. After the initial underlying collateral
for an extension of nonpurpose credit has been received, subsequent underlying
collateral calls may be made by Clearing Agent at its discretion. Clearing Agent
shall calculate the maintenance requirement and notify Introducing Firm of any
amounts due. Introducing Firm shall be responsible for issuing the underlying
collateral call to its customer and obtaining the amount due directly from
Introducing Firm’s customer. If Introducing Firm fails to take the appropriate
action, Clearing Agent reserves the right to collect the amount due directly
from Introducing Firm’s customer. Introducing Firm agrees to cooperate with
Clearing Agent in complying with and obtaining underlying collateral in response
to such calls.

 

6.7.4        Actions Upon Failure to Meet Underlying Collateral Calls or Deliver
Securities. In the event that satisfactory underlying collateral is not provided
within the time specified by Clearing Agent, or securities sold are not
delivered as required, Clearing Agent may take

 

8

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

such actions as Clearing Agent deems appropriate, including, but not limited to,
entering orders to buy-in or sell-out. Introducing Firm shall cooperate with
Clearing Agent by entering orders to buy-in or sell-out securities. Compliance
with a request to withhold action shall not be deemed a waiver by Clearing Agent
of any of its rights under this Agreement.

 

6.7.5        Charging of Interest and Disclosures Pursuant to Rule 10b-16.
Interest charged with respect to the extension of nonpurpose credit shall be
determined in accordance with Clearing Agent’s standard disclosure under NYSE
Rule 382. Introducing Firm shall send each customer a written disclosure
statement, in a form acceptable to Clearing Agent, at the time of the extension
of nonpurpose credit as required by SEC Rule 10b-16.

 

6.7.6        Unsecured Debits. Pursuant to Section 19 of this Agreement,
Clearing Agent shall charge against the Deposit Accounts of Introducing Firm an
amount equal to the value of any unsecured debit (on a “mark to market” basis)
in a customer account if that position has not been promptly resolved by payment
or delivery.

 

7.             MAINTENANCE OF BOOKS AND RECORDS

 

7.1           Stock Records. Clearing Agent shall maintain stock records and
other prescribed books and records of all transactions executed or cleared
through it. Unless otherwise required by law, Clearing Agent shall have no
obligation to maintain, or make available to Introducing Firm, such books and
records after termination of this Agreement. If, however, Clearing Agent does
make such books and records available to Introducing Firm after the termination
of this Agreement, Introducing Firm shall reimburse Clearing Agent for its costs
and expenses in retrieving such books and records.

 

7.2           Regulatory Reports and Records. Introducing Firm shall prepare,
submit, and maintain copies of all reports, records, and regulatory filings
required of Introducing Firm by any entity that regulates it, including, but not
limited to, copies of all account agreements and similar documentation obtained
pursuant to Section 4 of this Agreement and any reports and records required to
be made or kept under the Currency and Foreign Transactions Reporting Act of
1970 (the “Bank Secrecy Act”) and any rules and regulations promulgated pursuant
thereto.

 

7.3           Records Provided to Clearing Agent. Introducing Firm shall provide
Clearing Agent with a copy of all records created and maintained pursuant to
Sections 4.1 and such records shall be maintained in the U.S. by Clearing Agent
for review by the SEC or any other regulatory body or governmental authority to
whose jurisdiction Clearing Agent is subject.

 

7.4           Services, Information, Reports and Other Data. Clearing Agent
hereby agrees and acknowledges that it is obligated to provide to Introducing
Firm all such services, information, reports and other data, in such manner and
within such time periods, as set forth in this Agreement and as required by
applicable laws and regulations.

 

9

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

7.5           Further Description of Services. Further description of services
beyond that set forth in this Agreement shall be set forth in writing and shall
be subject to the mutual agreement of the parties.

 

8.             RECEIPT AND DELIVERY OF FUNDS AND SECURITIES

 

8.1           Receipt and Delivery of Funds and Securities.

 

8.1.1        Cashiering Functions. Clearing Agent shall perform cashiering
functions for accounts introduced by Introducing Firm. These functions shall
include receipt and delivery of securities; receipt and payment of funds owed by
or to customers; provision of custody for securities and funds; the handling of
margin accounts; the receipt and distribution of dividends and other
distributions; and the processing of exchange offers, rights offerings,
warrants, tender offers and redemptions. Introducing Firm shall provide Clearing
Agent with the data and documents that are necessary or appropriate to permit
Clearing Agent to perform its obligations under this Section, including but not
limited to copies of records documenting receipt of customers’ funds and
securities received directly by Introducing Firm. Such data and documents must
be compatible with the requirements of Clearing Agent’s data processing systems.
Clearing Agent may reasonably refuse or decline to accept any particular payment
or form of payment, as it deems appropriate. Clearing Agent will not accept
payment in currency, money orders, traveler’s checks, double-endorsed checks,
checks drawn on non-U.S. banks, starter checks or checks drawn against lines of
credit.

 

8.1.2        Purchases. Introducing Firm shall be responsible for purchases
(including transactions on a “when issued” basis) made for customers until
actual and complete payment has been received by Clearing Agent. Introducing
Firm shall not introduce accounts requiring settlement on a “delivery versus
payment” or “receive versus payment” basis unless such account utilizes the
facilities of a securities depository or qualified vendor as defined in NYSE
Rule 387 for all depository eligible transactions.

 

8.1.3        Sales. Introducing Firm shall be responsible for sales (including
those on a “when issued” basis), until Clearing Agent has received, in
acceptable form, the securities involved in the transaction. If Clearing Agent
does not receive delivery of securities in an acceptable form, Clearing Agent
may buy-in all or part of the securities.

 

8.1.4        Funds and Securities Received by Introducing Firm. Introducing Firm
shall promptly deposit with Clearing Agent funds or securities received by
Introducing Firm from its customers, together with such information as may be
relevant or necessary to enable Clearing Agent to record such remittances and
receipts in the respective customer accounts.

 

8.1.5        Failure to Settle or Pay. In the event of a failure to timely
deposit required funds or securities, Clearing Agent may take appropriate
remedial action. Without waiving or otherwise limiting its right to take other
remedial action, Clearing Agent may at its option charge interest at rates as
agreed in Clearing Agent’s standard disclosure under NYSE

 

10

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Rule 382. Introducing Firm may pass such charges on to its customers but
Introducing Firm remains responsible therefor until actually paid.

 

8.2           Restricted and Control Stock Requirements. Introducing Firm shall
be responsible for determining whether any securities held in Introducing Firm’s
or its customer accounts are restricted or control securities as defined by
applicable laws, rules, or regulations. Introducing Firm is responsible for
assuring that orders and other transactions executed for such securities comply
with such laws, rules, and regulations.

 

8.3           Corporate Action Requests/Soliciting Dealer Agreements.
Introducing Firm requests and authorizes Clearing Agent to execute as
Introducing Firm’s agent-in-fact any and all Soliciting Dealer Agreements
(except as provided in Section 12.7) for corporate actions involving securities
or other interests held by Introducing Firm’s customers on the books of Clearing
Agent. Clearing Agent agrees to provide a written notice of the pending
corporate action to Introducing Firm at its designated locations. Clearing Agent
further agrees to collect and submit corporate action requests from Introducing
Firm and submit them to the soliciting party in accordance with the instructions
received from the soliciting party. Clearing Agent agrees to use commercially
reasonable efforts to communicate corporate action information to Introducing
Firm and, where applicable, Introducing Firm’s customers, but shall not be
liable for a) any delays in the communication of corporate action information or
b) delays in the transmission of collected corporate action requests to the
soliciting party unless caused by Clearing Agent’s gross negligence. All fees
received from the soliciting party will be credited to Introducing Firm. In
consideration of providing this service to Introducing Firm, Introducing Firm
agrees to indemnify and hold harmless Clearing Agent, its affiliates, officers,
agents and employees from all claims, suits, investigations, damages and defense
costs (including reasonable attorney’s fees) that arise in connection with this
Section.

 

8.4           Lost, Stolen or Forged Securities. Introducing Firm shall be
responsible for any defect in title to any securities purchased, sold, borrowed,
delivered or transferred under this Agreement which may have been forged,
counterfeited, raised, altered, lost or stolen.

 

9.             SAFEGUARDING OF FUNDS AND SECURITIES

 

Except as otherwise provided in this Agreement, Clearing Agent shall be
responsible for the safekeeping of all money and securities received by it
pursuant to this Agreement. However, Clearing Agent will not be responsible for
any funds or securities delivered by a customer to Introducing Firm until such
funds or securities are actually received by Clearing Agent or deposited in bank
accounts maintained by Clearing Agent. Whenever Clearing Agent has agreed to act
as custodian of securities in any account, or to hold securities in
“safekeeping”, Clearing Agent may hold the securities in the customer’s name
(“Customer Name Securities”), or may cause such securities to be registered in
the name of Clearing Agent or its nominee or in the names or nominees of any
depository used by Clearing Agent. In connection with Customer Name Securities,
Clearing Agent shall have no responsibility for, among other things, collecting
and paying of dividends, transmitting and handling tenders or exchanges pursuant
to tender

 

11

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

offers and exchange offers, transmitting proxy materials and other shareholder
communications, and handling exercises or expirations of rights and warrants or
redemptions.

 

10.          CONFIRMATIONS AND STATEMENTS

 

10.1         Preparation and Transmission of Confirmations and Statements.
Clearing Agent shall prepare confirmations and summary periodic statements and
shall, to the extent required by the Rules, transmit them to customers and
Introducing Firm in a timely fashion except to the extent the parties agree in
writing that Introducing Firm may transmit confirmations to customers.
Confirmations and statements shall be prepared on forms disclosing that the
account is carried on a fully-disclosed basis for the Introducing Firm in
accordance with applicable rules, regulations, and interpretations. Introducing
Firm will have the ultimate responsibility for compliance with the prospectus
delivery requirements of the Securities Act of 1933, as amended, regardless of
its retention of a prospectus fulfillment service to perform delivery of same;
provided that the parties acknowledge that prospectus delivery services shall be
provided to Introducing Firm by Clearing Agent.

 

10.2         Examination and Notification of Errors. Introducing Firm shall
examine all confirmations, statements, and other reports in whatever medium
provided to Introducing Firm by Clearing Agent. Introducing Firm must notify
Clearing Agent of any error claimed by Introducing Firm in any confirmation,
statement or other report within a reasonable time following receipt of the
confirmation, statement or other report at issue. If Introducing Firm fails to
do so, Introducing Firm shall be deemed to have waived its right to make any
claim against Clearing Agent with respect to such error.

 

11.          ACCEPTANCE AND EXECUTION OF TRANSACTIONS

 

11.1         Responsibility to Accept or Reject Trades. Clearing Agent shall
execute transactions in customers’ accounts and release or deposit money or
securities to or for accounts only upon Introducing Firm’s instructions or the
instructions of Introducing Firm’s clients’ investment advisors. Clearing Agent
reserves the right to accept written or oral transaction orders from Introducing
Firm’s customers in circumstances where it determines that either (i) the
customers are unable to execute those transactions through Introducing Firm or
(ii) Clearing Agent is required to do so by applicable or relevant law.
Notwithstanding any instructions to the contrary, Clearing Agent may, after
notifying Introducing Firm orally or in writing: (i) refuse to confirm a
transaction or cancel a confirmation; (ii) reject a delivery or receipt of
securities or money; (iii) refuse to clear a trade executed by Introducing Firm;
or (iv) refuse to execute a trade for the account of a customer or Introducing
Firm.

 

11.2         Responsibility for Errors in Execution. Introducing Firm shall be
responsible for transmission to Clearing Agent of all orders and for any errors
in the Introducing Firm’s recording or transmission of such orders.

 

11.3         Transmission of Orders. All orders shall be transmitted to Clearing
Agent by Introducing Firm in accordance with procedures as Clearing Agent may
implement for that purpose.

 

12

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Introducing Firm shall have sole and exclusive responsibility for reasonably
ensuring that orders are properly, timely and accurately transmitted to Clearing
Agent.

 

12.          OTHER OBLIGATIONS AND RESPONSIBILITIES OF INTRODUCING FIRM

 

12.1         Disciplinary Action, Suspension, or Restriction. If Introducing
Firm or any of its affiliates, or any officer, director, or general securities
principal or financial and operations principal of Introducing Firm, becomes
subject to suspension, restriction or disciplinary action by a federal or state
agency, stock exchange, or regulatory or self-regulatory organization having
jurisdiction over Introducing Firm or Introducing Firm’s securities or
commodities business, Introducing Firm shall give notice to Clearing Agent
promptly, orally and in writing, and provide Clearing Agent a copy of any
decision relating to such suspension, restriction or disciplinary action.
Clearing Agent may take any action it reasonably deems to be necessary (i) to
assure that it will continue to comply with all applicable legal, regulatory,
and self-regulatory requirements, notwithstanding such, suspension, restriction
or disciplinary action; and (ii) to comply with any requests, directives, or
demands made upon Clearing Agent by any such federal or state agency, stock
exchange, or regulatory or self-regulatory organization. Notwithstanding the
foregoing, Introducing Firm need not notify Clearing Agent of “minor rule
violations” (as that term is defined in connection with Form U-5) of
individuals, with the exception of directors, general securities principals,
financial principals, operations principals and individuals listed on Schedule A
of Introducing Firm’s Form BD.

 

12.2         Provision of Financial Information. Introducing Firm shall furnish
Clearing Agent copies of FOCUS Reports, financial statements for the current
fiscal year, the executed Forms X-17a-5 (Parts I and IIA) filed with the SEC,
any amendments to Introducing Firm’s Form BD, and any other financial reports
Clearing Agent may from time to time reasonably require. Introducing Firm shall
provide such reports to Clearing Agent at the time Introducing Firm files such
reports with its primary examining authority.

 

12.3         Executing Brokers. If Introducing Firm wishes to act as an
“Executing Broker” as such term is understood in that certain letter dated
January 25, 1994, from the Division of Market Regulation of the SEC, as the same
may be amended, modified or supplemented from time to time (the “No-Action
Letter”), then all terms herein shall have the same meaning as ascribed thereto
either in this Agreement or in the No-Action Letter as the sense thereof shall
require. Introducing Firm may, from time to time, execute trades (either
directly or through Clearing Agent) for Prime Broker Accounts in compliance with
the requirements of the No-Action Letter. (The No-Action Letter requires, inter
alia, that a contract be executed between Clearing Agent and Prime Broker, and
between Clearing Agent and Prime Brokerage Customer prior to the transaction of
any business hereunder.)  Introducing Firm shall promptly notify Clearing Agent,
but in no event later than 5:00 p.m. New York time, of trade date in a mutually
acceptable fashion, of such trades in sufficient detail for Clearing Agent to be
able to report and transfer any trade executed by Introducing Firm on behalf of
a Prime Brokerage Account to the relevant Prime Broker. Introducing Firm
understands and agrees that if Prime Broker shall disaffirm or “dk” any trade
executed by Introducing Firm on behalf of a Prime Brokerage Account, Introducing
Firm shall open an account for such Prime Brokerage Account in

 

13

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

its range of accounts and shall transfer or deliver the trade to such account at
the risk and expense of Introducing Firm to the same extent as for any account
introduced by Introducing Firm pursuant to this Agreement. Introducing Firm
understands and agrees that all Prime Brokerage Accounts shall be conducted in
accordance with the requirements of the No-Action Letter and any relevant
agreement between Introducing Firm and a Prime Brokerage Customer or between
Clearing Agent and relevant Prime Broker. Introducing Firm further agrees to
supply Clearing Agent with such documents, papers and things, which from time to
time are reasonably required by Clearing Agent to carry out the intention of
this Section. Introducing Firm agrees that it shall know its customer, obtain
appropriate documentation, including new account form, conduct its own credit
check and determine the availability of shares as required for processing of any
short sales. Introducing Firm shall be responsible for any disaffirmed trades.

 

12.4         Protection of Intellectual Property. Introducing Firm shall use
reasonable efforts to preserve and protect Clearing Agent’s and its affiliates’
patent, trade secret, copyright and other proprietary rights in Clearing Agent’s
or its affiliates’ products, services, trademarks and tradenames, at least to
the same extent used by Introducing Firm to preserve and protect its own
proprietary data or information and to notify Clearing Agent of any action by
any third party known by Introducing Firm to constitute an infringement of
Clearing Agent’s or any of its affiliates’ proprietary rights and to cooperate
with Clearing Agent in protecting such rights. Without limiting the foregoing,
Introducing Firm shall note Clearing Agent’s or its affiliates’ patent, trade
secret, copyrights, trademarks and trade names when Introducing Firm makes
reference to or distributes products or services provided by Clearing Agent or
its affiliates, as applicable.

 

12.5         Currency Fluctuation. If Introducing Firm directs Clearing Agent to
enter into or to clear and settle any transaction to be effected on any
securities exchange or in any market on which transactions are settled in a
foreign currency, (i) any profit or loss arising as a result of a fluctuation in
the rate of exchange between such currency and the United States Dollar shall be
entirely for Introducing Firm’s account and risk, (ii) all initial and
maintenance margin deposits required or requested by Clearing Agent shall be in
the currency required by the applicable marketplace or clearing agency in such
amounts as Clearing Agent in its reasonable discretion may require, and (iii)
Clearing Agent is authorized to convert funds in the Account into and from such
foreign currency at rates of exchange prevailing at the banking or other
institutions (including affiliated financial institutions, including Societe
Generale) with which Clearing Agent normally does business.

 

12.6         Execution Away from Clearing Agent. In the event that Introducing
Firm shall place for execution with firms other than Clearing Agent orders for
its customers’ accounts, Introducing Firm shall be responsible for any duty of
best execution or any failure by any contra broker or dealer to settle the
transaction for any reason whatsoever, and Introducing Firm shall promptly
reimburse Clearing Agent for any losses or expenses sustained by Clearing Agent
in connection therewith.

 

14

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

13.          OTHER OBLIGATIONS AND RESPONSIBILITIES OF CLEARING AGENT

 

13.1         Use of Third-Party Services. Clearing Agent may, at its reasonable
option, and consistent with common industry practice, retain one or more
independent data processing or other service bureaus to perform functions
(including, but not limited to, pricing services or proxy mailing services)
assigned to Clearing Agent under this Agreement.

 

13.2         Tax Withholding. Introducing Firm hereby agrees to take necessary
measures to comply with the income tax withholding requirements of Section 3406
and Sections 1441 through 1446 (the nonresident alien withholding requirements)
of the Internal Revenue Code of 1986, as amended (“Internal Revenue Code”) with
respect to its customer accounts. Introducing Firm agrees to furnish to Clearing
Agent any tax information, e.g., taxpayer identification numbers and
certifications provided by the customer on IRS Forms W-8, W-8BEN, W-8IMY,
W-8EXP, W-8ECI, W-9, or any acceptable substitute in its possession relating to
each customer account transferred to Clearing Agent and to each future customer
account opened. Introducing Firm acknowledges that Clearing Agent will rely on
such information for purposes of determining Clearing Agent’s obligation to
withhold federal income tax pursuant to Sections 1441 through 1446 and 3406 of
the Internal Revenue Code. Introducing Firm hereby authorizes Clearing Agent to
employ any procedures permitted under applicable law or regulation to achieve
compliance with its withholding obligations under federal income tax law.

 

13.3         Transmission of Exception Reports to Introducing Firm. On or before
the effective date of this Agreement, and annually thereafter, Clearing Broker
shall provide to Introducing Firm, pursuant to NYSE Rule 382(e), a list of all
reports (e.g., exception reports) it offers to Introducing Firm. Introducing
Firm shall promptly advise Clearing Agent, in writing, of those specific reports
it elects to receive. Pursuant to NYSE Rule 382(e) and NASD Rule 3230(c)(3),
Clearing Agent shall send to the Chief Executive Officer and Chief Compliance
Officer of Introducing Firm by July 31 of each year a list of exception reports
available from Clearing Agent as well as the reports requested by or supplied to
the Introducing Firm as of such date in order to assist Introducing Firm in
supervising its day to day business activities. Clearing Agent shall also
provide to the Introducing Firm’s Designated Examining Authority (or, if none,
to its appropriate regulatory agency or authority) a copy of the notice sent to
Introducing Firm transmitting the reports referred to in the preceding sentence.

 

14.          ORDER AUDIT TRAIL SYSTEM (OATS)

 

Clearing Agent shall have no responsibility for capturing, recording or
transmitting to the NASD, on Introducing Firm’s behalf, any order information
that is required to be recorded and transmitted pursuant to the NASD Rules 6950
through 6957 (Order Audit Trail System (“OATS”) Rules) and the OATS Reporting
Technical Specifications.

 

15.          TRANSMISSION OF ORDERS TO CLEARING AGENT AS PRIME BROKER

 

15.1         General Introducing Firm Functions. Introducing Firm may, from time
to time, collect and transmit to Clearing Agent orders and other instructions to
Clearing Agent from

 

15

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Introducing Firm’s prime brokerage customers (“Prime Brokerage Orders”) and
provide Clearing Agent with such reports, data and services as Clearing Agent
requires in order to act as prime broker with respect to such Prime Brokerage
Orders, consistent with applicable rules and regulations.

 

15.2         Trading Activity Functions. Introducing Firm shall perform the
following functions as introducing firm for its prime brokerage customers:

 

a.             Report all trading activity for the accounts of Introducing
Firm’s prime brokerage customers (whether executing with Clearing Agent or away)
to Clearing Agent via such method as may agreed upon by Clearing Agent and
Introducing Firm) on trade date by a time to be determined by Clearing Agent and
Introducing Firm from time to time.

 

b.             Accept, via electronic mail (or telephone) on T+1, information
regarding all trade breaks and respond to Clearing Agent regarding resolution of
such trade breaks by 12:00 noon (NYC time) on T+1.

 

c.             Obtain pre-approval from Clearing Agent for any short sales
directed by Introducing Firm’s prime brokerage customers.

 

d.             Provide all information to Clearing Agent related to the
eligibility of any of Introducing Firm’s customers to receive or to continue to
receive prime brokerage services.

 

15.3         Other Prime Brokerage Functions. Introducing Firm shall perform the
following additional functions as introducing firm for its prime brokerage
customers:

 

a.             Obtain and deliver to Clearing Agent an executed Prime Brokerage
Client Agreement in substantially the form provided by Clearing Agent to
Introducing Firm, for each prime brokerage customer of Introducing Firm.

 

b.             Obtain and deliver to Clearing Agent an executed Prime Brokerage
Investment Advisor Agreement in substantially the form provided by Clearing
Agent to Introducing Firm, for any investment advisor with discretion over an
account of a prime brokerage customer of Introducing Firm (the “Investment
Advisor”).

 

c.             Deliver to Clearing Agent for acceptance or rejection the name
of, and any information requested by Clearing Agent regarding, each Executing
Broker that Introducing Firm proposes to utilize to execute prime brokerage
trades. Introducing Firm acknowledges that Clearing Agent does not select any
Executing Broker, and makes no representation regarding the financial condition
or ability of any Executing Broker.

 

d.             Obtain and deliver to Clearing Agent an executed Schedule A for
each prime brokerage agreement between Clearing Agent (as Prime Broker) and each
Executing Broker accepted by Clearing Agent, showing each prime brokerage
customer of Introducing Firm for whose Account Prime Brokerage Orders will be

 

16

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

placed and, thereafter, deliver to Clearing Agent executed Forms 1 to Schedule A
to reflect additions and deletions of prime brokerage customers as appropriate.

 

e.             Perform any other functions reasonably requested by Clearing
Agent to facilitate Clearing Agent’s performance of the prime brokerage services
hereunder and as contemplated by the No-Action Letter.

 

15.4         Introducing Firm Acknowledgements Regarding Prime Brokerage.
Introducing Firm acknowledges that Clearing Agent may disaffirm or dk
transactions of any prime brokerage customers of Introducing Firm. Introducing
Firm will be responsible for resolving all unmatched items, and advising
Clearing Agent of their status in a timely manner. Introducing Firm acknowledges
that Clearing Agent shall monitor the net equity of accounts of Introducing
Firm’s prime brokerage customers carried by Clearing Agent, and shall notify
Introducing Firm who in turn shall notify the relevant prime brokerage customers
on Introducing Firm’s letterhead whenever such customers’ net equity falls below
the minimum required by Clearing Agent. If an account falls below the minimum
net equity set by Clearing Agent, the account will not be permitted to place any
further Prime Brokerage Orders until the net equity is increased to the level
required by Clearing Agent. Introducing Firm agrees to provide access to its
personnel and records for the purpose of complying with Clearing Agent’s
obligations as Prime Broker under applicable laws, rules and regulations in
relation to the provision of the prime brokerage services.

 

15.5         Compensation. In consideration of Clearing Agent acting as Prime
Broker, Introducing Firm agrees to pay the amounts set forth in Schedule A
hereto.

 

15.6         Limitation of Liability. In addition to the provisions of Section
17 in this Agreement and not in limitation thereof, Introducing Firm
acknowledges and agrees that:

 

a.             Clearing Agent accepts no responsibility for the Prime Brokerage
Orders received from the Introducing Firm via such method as may agreed upon by
Clearing Agent and Introducing Firm, except in the event of gross negligence or
willful misconduct by Clearing Agent or its employees.

 

b.             Clearing Agent accepts no responsibility and disclaims all
liability for any communication linkage failure associated with the transmittal
of Prime Brokerage Orders except in the event of gross negligence or willful
misconduct by Clearing Agent or its employees.

 

c.             Any notice by Clearing Agent hereunder or as required to perform
prime brokerage services to prime brokerage customers of Introducing Firm shall
be made to Introducing Firm, whether on Introducing Firm’s behalf or on behalf
of such customers. Any notice made to Introducing Firm shall be deemed to be
made to, or done for, Introducing Firm’s prime brokerage customers, as
applicable. Introducing Firm shall be responsible for all communication with
Introducing Firm’s prime brokerage customers regarding all services to be
performed hereunder. Clearing Agent is not responsible for communication

 

17

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

failure between Introducing Firm and Introducing Firm’s prime brokerage
customers.

 

d.             In connection with this Section 15.6, Clearing Agent disclaims
liability not only for direct damages to the Introducing Firm, Clearing Agent,
Introducing Firm’s prime brokerage customers or a third party, but in addition
disclaims any and all liability for special, indirect or consequential or
incidental damages whether in tort or in contract even if Clearing Agent has
been advised of the possibility of such damage except in the event of gross
negligence or willful misconduct by Clearing Agent or its employees.

 

15.7         No Joint Venture. Nothing contained in this Agreement (i) shall
constitute Clearing Agent and Introducing Firm as members of any partnership,
joint venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the others.

 

15.8         Representations and Warranties. In addition to, and no way in
limitation of, Introducing Firm’s representations and warranties as contained
elsewhere in this Agreement, Introducing Firm represents and warrants that:

 

a.             Introducing Firm has been duly appointed and authorized by
Introducing Firm’s prime brokerage customers to transmit Prime Brokerage Orders
to Clearing Agent.

 

b.             All Introducing Firm’s customers whose accounts will participate
in prime brokerage activities have been advised, via client agreements or
otherwise, that their accounts will engage in prime brokerage activities,
Clearing Agent will act as Prime Broker for their accounts, and said customers
or the Investment Advisor thereof may place orders for the execution of trades
for their accounts at Executing Brokers, all in conformity with applicable under
applicable laws, rules and regulations.

 

16.          DAMAGES

 

As between the parties, neither party shall be liable for special, indirect,
incidental, consequential or punitive damages, whether such damages are incurred
or experienced as a result of entering into or relying on this Agreement or
otherwise, even if the parties have been advised of the possibility of such
damages. Introducing Firm and Clearing Agent each agree not to assist any claim
for punitive damages against the other.

 

16.1         Allocation of Risks. Introducing Firm acknowledges and agrees that
the fees charged by Clearing Agent reflect the allocation of risks including,
but not limited to, any limitation of liability set forth in this Agreement. A
modification of the allocation of risks set forth in this Agreement would affect
the fees charged by Clearing Agent, and in consideration of such fees,
Introducing Firm agrees to such allocation of risks.

 

18

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

17.          LIABILITY

 

17.1         Liability of Clearing Agent.

 

17.1.1     Disclaimer of Warranties. Introducing Firm expressly agrees that
Introducing Firm’s use of Clearing Agent’s services is at Introducing Firm’s
risk. Neither Clearing Agent nor any of its directors, officers, employees,
agents, contractors, affiliates, information providers, licensors, or other
suppliers providing data, information, services or software, including but not
limited to the NYSE, warrants that the services will be uninterrupted or error
free; nor do any of them make any warranty as to the results that may be
obtained from the use of the services or as to the timeliness, sequence,
accuracy, completeness, reliability or content of any data, information,
services, or transactions provided and Clearing Agent shall not be responsible
for any losses liabilities or damages caused by the acts or omissions of those
third party agents, contractors, information providers or other suppliers
selected by the Clearing Agent with reasonable care beyond any amount which
Clearing Agent is able to recover pursuant to its agreement with such entity.
Except as specifically set forth in this Section 17.1, Clearing Agent’s services
are provided on an “as is,” “as available” basis, without warranties of any
kind, either express or implied, including, without limitation, those of
merchantability, fitness for a particular purpose, and non-infringement, other
than those warranties which are implied by and incapable of exclusion,
restriction or modification under the laws applicable to this Agreement.

 

17.1.2      Clearing Agent Indemnification. In addition to any other obligations
it may possess under other provisions of this Agreement, Clearing Agent shall
indemnify, defend, and hold harmless Introducing Firm and any controlling person
of Introducing Firm, from and against all allegations, claims, demands,
proceedings, suits and actions (“Claims”) and all liabilities, expenses,
reasonable attorney’s fees (including fees and costs incurred in enforcing
Introducing Firm’s right to indemnification), and costs in connection therewith
arising out of any negligent, reckless, dishonest, fraudulent, or criminal act
or omission on the part of any of Clearing Agent’s officers or employees with
respect to the services provided by Clearing Agent under this Agreement.

 

17.1.3      Clearing Agent Right to Compete. Nothing in this Agreement shall be
deemed to restrict in any way the right of Clearing Agent or any affiliate of
Clearing Agent to compete with Introducing Firm in any or all aspects of
Introducing Firm’s business.

 

17.2         Liability of Introducing Firm.

 

17.2.1      Introducing Firm Indemnification. In addition to any other
obligations it may possess under other provisions of this Agreement, Introducing
Firm shall indemnify, defend and hold harmless Clearing Agent, and any
controlling person of Clearing Agent, from and against all Claims and all
liabilities, expenses, reasonable attorney’s fees (including fees and costs
incurred in enforcing Clearing Agent’s right to indemnification), and costs in
connection therewith arising out of one or more of Introducing Firm’s or any of
its

 

19

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

employee’s negligent, dishonest, fraudulent, or criminal act or omission or any
of the following:

 

17.2.1.1      Failure to Make Payment or Deliver Securities. A check received by
Clearing Agent from a customer shall not constitute payment until it has been
paid and the proceeds are actually received and finally credited to Clearing
Agent (without any subsequent charge back) by its bank.

 

17.2.1.2      Margin Calls. Failure of a customer to meet any initial margin
call or any maintenance call, except that Clearing Agent shall be responsible
for the portion of any such loss or damage that Introducing Firm establishes was
directly attributable to Clearing Agent’s failure to give notification to
Introducing Firm as required in Section 6.3.2 of this Agreement.

 

17.2.1.3      Introducing Firm’s Failure to Perform. Failure of Introducing Firm
to perform any duty, obligation, or responsibility with respect to customer
accounts as set forth in this Agreement. Introducing Firm’s indemnification
obligation under this Section shall not be affected by the participation of
Clearing Agent or any person controlling it or controlled by it within the
meaning of the Securities Exchange Act of l934, as amended, in any transaction
giving rise to such an obligation, unless such participation constitutes
recklessness, fraud, or criminal conduct.

 

17.2.1.4      Failure of a Customer to Perform Obligations. Any failure by any
of Introducing Firm’s customers to perform any commitment or obligation with
respect to a transaction carried by Clearing Agent under this Agreement, whether
or not such failure was under the control of Introducing Firm.

 

17.2.1.5      Improper Conduct by Agents. Any negligent, dishonest, fraudulent,
or criminal act or omission on the part of Introducing Firm’s directors or
agents.

 

17.2.1.6      Customer Claims and Disputes. Any claim or dispute between
Introducing Firm and a customer with respect to services provided under this
Agreement, including, but not limited to, any claim or dispute concerning the
validity of a customer order in the form the order was transmitted to Clearing
Agent by Introducing Firm and any claim arising in connection with Clearing
Agent’s guarantee of any signature of any customer of Introducing Firm or at the
request of Introducing Firm.

 

17.2.1.7      Warranties. Any adverse claim with respect to any security
delivered by Introducing Firm or cleared by Clearing Agent, including a claim of
a defect in title with respect to securities that are alleged to have been
forged, counterfeited, raised or otherwise altered, or if they are alleged to
have been lost or stolen. The parties agree that Clearing Agent shall be deemed
to be an intermediary between Introducing Firm and customer and shall be deemed
to make no warranties other than as provided in Section 8-306(3) of the Uniform
Commercial Code.

 

17.2.1.8      Default of Third-Party Introducing Firm. Any default by a
third-party Introducing Firm with whom the Introducing Firm deals on a principal
or agency basis in a transaction either not executed by Clearing Agent or not
cleared by Clearing Agent.

 

20

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

17.2.1.9

Prior Self-Clearing Arrangements. Any guarantee, indemnification, or hold
harmless agreement in connection with Introducing Firm’s business or customers
that Clearing Agent may provide to the National Securities Clearing Corporation,
the Depository Trust Company, or any other clearing, depository, or
self-regulatory organization with respect to transactions self-cleared by
Introducing Firm prior to transfer of such functions to Clearing Agent.

 

 

17.2.1.10

Breach of Warranty by Introducing Firm. Any breach by Introducing Firm in any
material respect of any representation or warranty made by it under this
Agreement.

 

 

17.2.1.11

Deposit of Checks to Customer Accounts. Any failure to exercise due diligence in
reviewing checks received from customers to ensure that same are in proper form,
or in the issuance of instructions to Clearing Agent regarding the accounts into
which checks are to be deposited.

 

17.2.1.12

Infringement of Intellectual Property Rights. Any act or omission of Introducing
Firm, its agents or employees which infringes on any patent, trade secret,
copyright, trademark, or other intellectual property right of Clearing Agent.

 

17.2.2          Defense of Claims. Introducing Firm will institute defense
against any Claims at the sole expense of Introducing Firm and using counsel
reasonably acceptable to Clearing Agent. Introducing Firm will keep Clearing
Agent informed of the status of the defense of such Claims, and Introducing Firm
will not agree to any settlement without consent of Clearing Agent, which
consent will not be unreasonably withheld. Notwithstanding the foregoing,
Clearing Agent will have the right to assume its defense of such Claims at the
expense of Clearing Agent if (i) the employment of such separate counsel has
been authorized in writing by Introducing Firm, such authorization not to be
unreasonably withheld, (ii) Introducing Firm has not employed counsel to conduct
the defense of Clearing Agent, or (iii) Clearing Agent shall have reasonably
concluded that, as between Clearing Agent and Introducing Firm, there may be a
conflict of interest requiring separate counsel.

 

18.              FEES AND SETTLEMENTS FOR SECURITIES TRANSACTIONS

 

18.1             Commissions. Clearing Agent shall charge each of Introducing
Firm’s customers the commission, markup, and any other charge or expense that
Introducing Firm instructs it to charge for each transaction. If instructions
are not received with respect to a transaction in the time period required by
Clearing Agent to implement those instructions, Clearing Agent shall charge the
customer the commission, markup, or other charge or expense prescribed in the
basic commission schedule delivered to Clearing Agent by Introducing Firm. This
basic schedule may be amended from time to time by Introducing Firm by written
instructions delivered to Clearing Agent. Clearing Agent shall only be required
to implement such amendments to the basic schedule to the extent such amendments
are within the usual capabilities of Clearing Agent’s data processing and
operations systems and only within such reasonable time limitations as Clearing
Agent may deem necessary to avoid disruption of its normal operating
capabilities. Introducing Firm shall be solely and exclusively responsible for
the amounts of such commissions,

 

21

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

markup, or other charge and their compliance with the Rules, including but not
limited to, any disclosures to Introducing Firm’s customers or others required
to be made in connection with the Rules.

 

18.2         Fees for Clearing Services. As compensation for services provided
pursuant to this Agreement, Clearing Agent shall deduct from the commissions,
mark-up, mark-down, or fees charged Introducing Firm’s customers the amounts set
forth in the fully-disclosed pricing schedule attached hereto as Schedule A.

 

18.3         Miscellaneous Charges. Introducing Firm agrees to pay Clearing
Agent the fees and charges described in Schedule A hereto. Notwithstanding the
foregoing, Introducing Firm may instruct Clearing Agent to pass through such
fees to Introducing Firm’s customers.

 

19.          DEPOSIT ACCOUNT

 

19.1         Establishment of Deposit Account. To further assure Introducing
Firm’s performance of its obligations under this Agreement, including but not
limited to its indemnification obligations under Section 17, Introducing Firm
shall, on or before the execution of this Agreement, establish an account at
Clearing Agent to be designated as the Introducing Firm’s Deposit Account (the
“Deposit Account”). The Deposit Account shall not represent an ownership
interest by Introducing Firm in Clearing Agent. The Deposit Account shall at all
times contain cash, securities, or a combination of both, having a market value
of at least seven hundred fifty thousand dollars ($750,000) (the “Required
Amount”). The securities placed in the Deposit Account shall consist only of
direct obligations issued by or guaranteed as to principal and interest by the
United States Government. In the event of a substantial change in the nature and
extent of Introducing Firm’s business operations, Clearing Agent may require
that an additional amount be deposited promptly in the Deposit Account. If such
a deposit is not made in the amount specified, whether or not Introducing Firm
agrees that the amount is justified under this Section, Clearing Agent may
terminate this Agreement forthwith.

 

19.2         Clearing Agent’s Right to Offset. If (i) Clearing Agent shall have
any claim against Introducing Firm or a customer of Introducing Firm which has
not been resolved within ten (10) business days after Clearing Agent presents
such claim to Introducing Firm; or (ii) if Clearing Agent shall suffer any loss
or incur any expense for which it is entitled to be indemnified pursuant to this
Agreement, and Introducing Firm shall fail to make such indemnification within
ten (10) business days after being requested to do so, Clearing Agent may deduct
the amount of such claim, loss, or expense from the Deposit Account and apply
proceeds to Introducing Firm’s obligation hereunder. Clearing Agent may withdraw
cash or securities (or both) having a market value equal to the amount of such
claimed deficiency. If those funds are withdrawn from the Deposit Account, then
Introducing Firm shall be obligated to make a prompt deposit in the Deposit
Account of cash or securities sufficient to bring the Deposit Account back to a
value of at least the Required Amount. Clearing Agent shall give prior notice to
Introducing Firm of all deductions from the Deposit Account made hereunder.

 

22

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

19.3         Termination of Deposit Account. Within thirty (30) days of
termination of this Agreement, Clearing Agent shall pay and deliver to
Introducing Firm, the funds and securities in the Deposit Account, less any
amounts to which it is entitled under the preceding Section; provided, however,
that Clearing Agent may:  (i) retain the Deposit Account until transfer of all
customer and proprietary accounts of Introducing Firm has been completed and
(ii) retain in the Deposit Account such amount for such period as it reasonably
deems appropriate for its protection from any claim or proceeding of any type,
then pending or threatened, until the final determination of such claim or
proceeding is made. If a threatened claim or proceeding is not resolved or if a
legal action or proceeding is not instituted within 90 days after the
termination of this Agreement, any amount retained with respect to such claim,
proceeding, or action shall be paid or delivered to Introducing Firm.

 

20.          PROPRIETARY ACCOUNTS OF INTRODUCING FIRMS AND DEALERS (PAIB)

 

Clearing Agent shall establish a separate reserve account for proprietary assets
held by Introducing Firm so that Introducing Firm can treat these assets as
allowable assets under SEC Rule 15c3-1. Clearing Agent agrees to perform the
required computation on behalf of Introducing Firm in accordance with the
following provisions:

 

20.1         Clearing Agent will perform a separate computation for PAIB assets
(PAIB reserve computation) of Introducing Firm in accordance with the customer
reserve computation set forth in SEC Rule 15c3-3 (customer reserve formula) with
the following modifications:

 

a.             Any credit (including a credit applied to reduce a debit) that is
included in the customer reserve formula will not be included as a credit in the
PAIB reserve computation;

 

b.             Note E(3) to Rule 15c3-3a, which reduces debit balances by one
percent under the basic method and subparagraph (a)(1)(ii)(A) of Rule 15c3-1,
which reduces debit balances by three percent under the alternative method, will
not apply; and

 

c.             Neither Note E(I) to Rule 15c3-3a nor NYSE Interpretation /04 to
Item 10 of Rule 15c3-3a regarding securities concentration charges is applicable
to the PAIB reserve computation.

 

20.2         The PAIB reserve computation will include all the proprietary
accounts of Introducing Firm. All PAIB assets will be kept separate and distinct
from customer assets under the customer reserve computation set forth in SEC
Rule 15c3-3.

 

20.3         The PAIB reserve computation will be prepared within the same time
frames as those prescribed by Rule 15c3-3 for the customer reserve formula.

 

20.4         Clearing Agent will establish and maintain a separate “Special
Reserve Account for the Exclusive Benefit of PAIB Customers” with a bank in
conformity with the standards of Rule 15c3-3(f) (PAIB Reserve Account). Cash
and/or qualified securities as defined in

 

23

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

the Rule will be maintained in the PAIB Reserve Account in an amount equal to
the PAIB reserve requirement.

 

20.5         If the PAIB reserve computation results in a deposit requirement,
the requirement can be satisfied to the extent of any excess debit in the
customer reserve formula of the same date. However, a deposit requirement
resulting from the customer reserve formula cannot be satisfied with excess
debits from the PAIB reserve computation.

 

20.6         Within two business days of entering into this Agreement,
Introducing Firm shall notify its designated examining authority (“DEA”) in
writing that it has entered into a PAIB agreement with Clearing Agent.

 

20.7         Upon discovery that any deposit made to the PAIB Reserve Account
did not satisfy its deposit requirement, Clearing Agent will immediately notify
its DEA and the SEC. Unless a corrective plan is found to be acceptable by the
SEC and the DEA, Clearing Agent will provide written notification within five
business days of the date of discovery to Introducing Firm that PAIB assets held
by Clearing Agent will not be deemed allowable assets for net capital purposes.

 

20.8         To the extent applicable, commissions receivable and other
receivables of Introducing Firm from Clearing Agent (excluding clearing
deposits) that are otherwise allowable assets under the net capital rule are not
to be included in the PAIB reserve computation, provided the amounts have been
clearly identified as receivables on the books and records of the Introducing
Firm and as payables on the books of Clearing Agent.

 

21.          COMMUNICATION

 

21.1         Notice to Customers. Clearing Agent shall, upon the opening of an
account pursuant to Section 4 of this Agreement, mail to each customer a copy of
the notice to customers required by NYSE Rule 382(c). Clearing Agent shall
provide Introducing Firm with a copy of its form of notice on request, and if
and when any material changes are made thereto, Clearing Agent shall provide
Introducing Firm, as a courtesy, a copy of the form of notice prior to beginning
use of such form .

 

21.2         Customer Complaint Reporting and Customer Notification. Introducing
Firm authorizes and instructs Clearing Agent to forward promptly any written
customer complaint received by Clearing Agent regarding Introducing Firm and/or
its associated persons relating to functions and responsibilities allocated to
Introducing Firm under this Agreement to a) Introducing Firm and b) Introducing
Firm’s DEA designated under Section 17 of the Securities Exchange Act of 1934,
as amended, or, if none, to Introducing Firm’s appropriate regulatory agency or
authority. Further, Introducing Firm authorizes Clearing Agent to notify the
customer, in writing, that Clearing Agent has received the complaint, and that
the complaint has been forwarded to Introducing Firm’s DEA (or, if none, to the
appropriate regulatory agency). Consistent with its regulatory obligations,
Introducing Firm shall be responsible for investigating and responding all such
complaints. Clearing Firm authorizes and instructs Introducing Broker to forward
promptly any written customer complaint received by Introducing Broker regarding

 

24

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Clearing Agent and/or its associated persons relating to functions and
responsibilities allocated to Clearing Agent under this Agreement to a) Clearing
Agent and b) Clearing Agent’s DEA designated under Section 17 of the Securities
Exchange Act of 1934, as amended, or, if none, to Clearing Agent’s appropriate
regulatory agency or authority. Further, Clearing Agent authorizes Introducing
Firm to notify the customer, in writing, that Introducing Firm has received the
complaint, and that the complaint has been forwarded to Clearing Firm’s DEA (or,
if none, to the appropriate regulatory agency). Consistent with its regulatory
obligations, Clearing Agent shall be responsible for investigating and
responding all such complaints.

 

21.3         Restriction on Advertising. Neither Clearing Agent nor Introducing
Firm shall utilize the name of the other in any way without the other’s prior
written consent except to disclose the relationship between the parties. Neither
party shall employ the other’s name in such a manner as to create the impression
that the relationship between them is anything other than that of clearing firm
and introducing firm. Introducing Firm shall not hold itself out as an agent of
Clearing Agent or as a subsidiary or company controlled directly or indirectly
by or affiliated with Clearing Agent except as provided in this Section.
Notwithstanding the foregoing section 21.3, Introducing Firm may hold itself out
as a company affiliated with Clearing Agent until Introducing Firm is no longer
under common control with Clearing Agent.

 

21.4         Linking Between Sites. Without express written authorization,
following the initial public offering of Introducing Firm neither party may
provide or allow an electronic hyperlink directly from its service or site on
the Internet or another site over which that party has control to the service or
site on the Internet of the other party.

 

22.          TERM OF AGREEMENT AND TERMINATION OF AGREEMENT

 

22.1         Term. The term of this Agreement shall commence as of the date this
Agreement is signed by both parties and continue until the close of business on
December 31, 2006 (the “Termination Date”) (the “Initial Term”). At no time
during the Initial Term of this Agreement shall either Introducing Firm or
Clearing Agent cancel this Agreement except as provided in Sections 22.2 or
22.3. Either party must provide written notice no later than sixty (60) days
prior to Termination Date if it intends not to renew this Agreement. Failure to
do so will result in this Agreement being renewed for successive sixty (60) day
periods (“Renewal Term”). During any Renewal Period, either party may cancel
this Agreement without cause upon sixty (60) days prior written notice to the
other party.

 

22.2         Termination upon 60-Day Notice. Either Party may terminate this
Agreement upon sixty (60) days prior written notice to the other party in the
event that: (i) the other party breaches a material provision of this Agreement
and such breach, if curable, shall continue without remedy for a period of 10
days after written notice from the non-defaulting party is transmitted in
accordance with section 25 of this Agreement; (ii) any representation, warranty
or covenant of the other party in this Agreement is false or misleading in any
material respect; (iii) any director, executive officer, general securities
principal or financial and operations principal of the other party is enjoined,
prohibited, disciplined or suspended as a result of administrative or judicial
proceedings, or

 

25

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

proceedings of a self-regulatory organization of which the other party is a
member, from engaging in securities business activities constituting all or
portions of the other party’s securities business.

 

22.3         Immediate Termination. This Agreement may be terminated upon
written notice by Clearing Agent or Introducing Firm immediately in the event
that (a) the other party is enjoined, disabled, suspended, prohibited, or
otherwise becomes unable to engage in the securities business or any part of it
by operation of law or as a result of any administrative or judicial proceeding
or action by the SEC, any state securities law administrator, or any regulatory
or self-regulatory organization having jurisdiction over such party or (b) the
other party (i) becomes or is declared insolvent; (ii) voluntarily files or is
the subject of, a petition commencing a case under any chapter of Title 11 of
the United States Code; (iii) makes a general assignment for the benefit of its
creditors; (iv) admits in writing its inability to pay its debts as they mature;
(v) sells or enters into negotiations to sell all or substantially all of its
assets; (v) files an application or consents to the appointment of, or there is
appointed, any receiver, or a permanent or interim trustee of that party or any
of its subsidiaries, as the case may be, or all or any portion of its property,
including, without limitation, the appointment or authorization of a trustee,
receiver or agent under applicable law or under a contract to take charge of its
property for the purpose of enforcing a lien against such property or for the
purpose of general administration of such property for the benefit of its
creditors; (vii) files a petition seeking a reorganization of its financial
affairs or to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute or files an
answer admitting the material allegations of a petition filed against it in any
proceeding under any such law or statute; or (viii) takes any corporate action
for the purpose of effecting any of the foregoing.

 

22.4         Conversion of Accounts. In the event that this Agreement is
terminated for any reason, Introducing Firm shall arrange for the conversion of
its customer accounts to another clearing broker or to Introducing Firm if it
becomes self-clearing. Introducing Firm shall give Clearing Agent Notice (the
“Conversion Notice”) of: (i) the name of the broker that will assume
responsibility for clearing services for Customers and Introducing Firm; (ii)
the date on which such broker will commence providing such services; (iii)
Introducing Firm’s undertaking, in form and substance satisfactory to Clearing
Agent, that Introducing Firm’s agreement with such clearing broker provides that
such clearing broker will accept on conversion all Introducing Firm and customer
accounts then maintained by Clearing Agent; and (iv) the name of an individual
or individuals within the new clearing broker’s organization whom Clearing Agent
may contact to coordinate the conversion. The Conversion Notice shall accompany
Introducing Firm’s notice of termination given pursuant to this Section. If
Introducing Firm fails to give Conversion Notice to Clearing Agent, Clearing
Agent may notify Introducing Firm’s customers as Clearing Agent deems
appropriate of the termination of this Agreement and may make such arrangements
as Clearing Agent deems appropriate for transfer or delivery of customer
accounts. The expense of notifying those customers and making such arrangements
shall be charged to Introducing Firm.

 

26

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

22.5         Survival. Termination of this Agreement in any manner shall not
release Introducing Firm or Clearing Agent from any liability or responsibility
with respect to any representation or warranty or transaction effected on the
books of Clearing Agent.

 

22.6         Conversion Costs. If Introducing Firm terminates this Agreement
pursuant to Section 22.1, 22.2 or 22.3 above, Introducing Firm shall promptly
pay all reasonable expenses directly related to the transition of Introducing
Firm’s business to any successor Clearing Agent.

 

22.7         Failure to Convert. Introducing Firm shall be solely and
exclusively responsible for any cost, expense (including, but not limited to,
reasonable fees and expenses of legal counsel) or damages sustained or incurred
by Clearing Agent arising out of Introducing Firm’s failure to promptly convert
all of Introducing Firm’s and its customer accounts for clearing by Clearing
Agent unless otherwise agreed in writing.

 

23.          CONFIDENTIALITY

 

23.1         “Confidential Information” of a party shall mean all data and
information submitted to the other party or obtained by the other party in
connection with the services, including information relating to a party’s
customers (which includes, without limitation, Non-Public Personal Information
as that term is defined in Securities and Exchange Commission Regulation S-P),
technology, operations, facilities, consumer markets, products, capacities,
systems, procedures, security practices, research, development, business
affairs, ideas, concepts, innovations, inventions, designs, business
methodologies, improvements, trade secrets, copyrightable subject matter and
other proprietary information.

 

23.2         All Confidential Information relating to a party shall be held in
confidence by the other party to the same extent and in at least the same manner
as such party protects its own confidential or proprietary information. Neither
party shall disclose, publish, release, transfer or otherwise make available
Confidential Information of the other party in any form to, or for the use or
benefit of, any person or entity without the other party’s consent. Each party
shall, however, be permitted to disclose relevant aspects of the other party’s
Confidential Information to its officers, agents, subcontractors and employees
to the extent such disclosure is reasonably necessary for the performance of its
duties and obligations under this Agreement and such disclosure is not
prohibited by Gramm-Leach-Bliley Act of 1999 (“GLBA”), which amends the
Securities Exchange Act of 1934, as it may be amended from time to time, the
regulations promulgated by the Securities and Exchange Commission thereunder or
other applicable law; provided, however, that such party shall take all
reasonable measures to ensure that Confidential Information of the other party
is not disclosed or duplicated in contravention of the provisions of this
Agreement by such officers, agents, subcontractors and employees. The
obligations in this Section shall not restrict any disclosure by either party
pursuant to any applicable law, or by order of any court or government agency
(provided that the disclosing party shall give prompt notice to the
non-disclosing party of such order) and shall not apply with respect to
information which (i) is developed by the other party without violating the
disclosing party’s proprietary rights; (ii) is or becomes publicly known (other
than

 

27

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

through unauthorized disclosure); (iii) is disclosed by the owner of such
information to a third party free of any obligation of confidentiality; (iv) is
already known by such party without an obligation of confidentiality other than
pursuant to this Agreement or any confidentiality agreements entered into
between the parties before the effective date of this Agreement; or (v) is
rightfully received by a party free of any obligation of confidentiality. If the
GLBA, the regulations promulgated by the Securities and Exchange Commission
thereunder or other applicable law now or hereafter in effect imposes a higher
standard of confidentiality to the Confidential Information, such standard shall
prevail over the provisions of this Section.

 

23.3         Introducing Firm acknowledges that the services Clearing Agent
provides hereunder involve Introducing Firm access to proprietary technology,
trading and other systems, and that techniques, algorithms and processes
contained in such systems constitute trade secrets and shall be safeguarded by
Introducing Firm, and that Introducing Firm shall exercise reasonable care to
protect Clearing Agent’s interest in such trade secrets. Introducing Firm agrees
to make the proprietary nature of such systems known to those of its
consultants, staff, agents or clients who may reasonably be expected to come
into contact with such systems. Introducing Firm agrees that any breach of this
confidentiality provision may result in its being liable for damages as provided
by law.

 

23.4         Sections 23.1 through 23.3 shall survive the termination of this
Agreement.

 

24.          ACTION AGAINST CUSTOMERS BY CLEARING AGENT

 

Clearing Agent may, in its sole discretion and at its own expense and, upon
written notice to Introducing Firm, institute and prosecute in its name any
action or proceeding against any of Introducing Firm’s customers in relation to
any controversy or claim arising out of Clearing Agent’s transactions with
Introducing Firm or with Introducing Firm’s customers. Nothing contained in this
Agreement shall be deemed either (i) to require Clearing Agent to institute or
prosecute such an action or proceeding; or (ii) to impair or prejudice its right
to do so, should it so elect, nor shall the institution or prosecution of any
such action or proceeding relieve Introducing Firm of any liability or
responsibility which Introducing Firm would otherwise have had under this
Agreement. Introducing Firm assigns to Clearing Agent its rights against its
customer to the extent necessary to effectuate the provisions of this Section
and not in derogation of Introducing Firm’s own rights.

 

25.          NOTICES

 

All notices required or permitted by this Agreement shall be in writing and
shall be deemed to have been given one day after being delivered personally or
by messenger or being received via telecopy, telex or other electronic
transmission, or two days after being sent by overnight delivery service, in all
cases addressed to the person for whom it is intended at the addresses as
follows:

 

28

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

If to Introducing Firm, to:

 

 

 

Cowen and Company, LLC

 

1221 Avenue of the Americas

 

New York, New York 10020

 

Attn:  Albert Compitello

 

Fax No.: (646) 562-1596

 

 

 

With a copy to:

 

 

 

General Counsel

 

Fax No.: (646) 562-1861

 

 

 

If to Clearing Agent, to:

 

 

 

SG Americas Securities, LLC

 

480 Washington Blvd.

 

Jersey City, NJ 07310

 

Attn: Walter Koller

 

Fax No.: (201) 839-8243

 

 

 

With a copy to:

 

 

 

SG Americas Securities, LLC

 

1221 Avenue of the Americas

 

New York, NY 10020

 

Attn: General Counsel

 

Fax No.: (212) 278-7053

 

or to such other address as a party hereto shall have designated by notice in
writing to the other party in the manner provided by this Section 25.

 

26.          ARBITRATION

 

26.1         ARBITRATION DISCLOSURE

 

This Agreement contains a pre-dispute arbitration clause. By signing an
arbitration agreement the parties agree as follows:

 

(A)          All parties to this agreement are giving up the right to sue each
other in court, including the right to a trial by jury, except as provided by
the rules of the arbitration forum in which a claim is filed.

 

(B)           Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.

 

(C)           The ability of parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

 

29

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(D)          The arbitrators do not have to explain the reason(s) for their
award.

 

(E)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 

(F)           The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases. A claim that is ineligible for
arbitration may be brought in court.

 

(G)           The rules of the arbitration forum in which the claim is filed,
and any amendments thereto, shall be incorporated into this agreement.

 

26.2         ARBITRATION AGREEMENT

 

ANY DISPUTE, CLAIM OR CONTROVERSY BETWEEN US ARISING OUT OF OR RELATING TO YOUR
BUSINESS OR THIS AGREEMENT THAT CANNOT BE RESOLVED BY THE PARTIES SHALL BE
SUBMITTED TO ARBITRATION CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC., OR
NASD DISPUTE RESOLUTION, INC. (OR THEIR SUCCESSOR FIRMS), AND IN ACCORDANCE WITH
THE RULES THEN OBTAINING OF THE SELECTED ORGANIZATION AND SHALL BE CONDUCTED AS
A BROKER TO BROKER OR MEMBER VS MEMBER DISPUTE. ARBITRATION MUST BE COMMENCED BY
SERVICE UPON THE OTHER PARTY OF A WRITTEN DEMAND FOR ARBITRATION OR A WRITTEN
NOTICE OF INTENTION TO ARBITRATE, THEREIN ELECTING THE ARBITRATION TRIBUNAL.
UNLESS OTHERWISE AGREED BY THE PARTIES OR REQUIRED BY THE APPLICABLE ARBITRATION
FORUM, THE ARBITRATION SHALL BE HELD IN NEW YORK, NEW YORK, AND IN ALL EVENTS
THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, EXCEPT FOR ITS CONFLICTS OF LAWS
PRINCIPLES, SHALL GOVERN ALL CLAIMS AND DEFENSES SET FORTH IN THE ARBITRATION.
ANY FINAL AWARD RENDERED IN ARBITRATION SHALL BE FINAL AND BINDING BETWEEN THE
PARTIES, AND JUDGMENT THEREON MAY BE ENTERED IN ANY COURT OF COMPETENT
JURISDICTION.

 

NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION, NOR
SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS
INITIATED IN COURT A PUTATIVE CLASS ACTION AND WHO IS A MEMBER OF A PUTATIVE
CLASS AND WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY CLAIMS
ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL: (i) THE CLASS CERTIFICATION IS
DENIED; (ii) THE CLASS IS DECERTIFIED; OR (iii) THE CUSTOMER IS EXCLUDED FROM
THE CLASS BY THE COURT. SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE
SHALL NOT CONSTITUTE A WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE
EXTENT STATED HEREIN.

 

30

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

27.          INJUNCTIVE RELIEF

 

In the event of a breach or threatened breach of the provisions of Section 23 of
this Agreement by Introducing Firm or any employee or representative of
Introducing Firm, Introducing Firm acknowledges that Clearing Agent shall be
entitled to seek preliminary and permanent injunctive relief to enforce the
provisions hereof. In addition, Introducing Firm acknowledges that a breach of
the terms regarding confidentiality of information and ownership of Clearing
Agent’s intellectual property would cause irreparable and incalculable damage to
Clearing Agent. Nothing herein shall preclude the parties from pursuing any
action or other remedy for any breach or threatened breach of this Agreement,
all of which shall be cumulative.

 

28.          BUSINESS CONTINUITY

 

Clearing Agent will provide Introducing Firm with a current copy of its disaster
recovery and business continuity plan and will cooperate and participate with
Introducing Firm and designated vendors in the periodic testing and
implementation of Introducing Firm’s disaster recovery and business continuity
plan. Introducing Firm will provide Clearing Agent with a current copy of its
disaster recovery and business continuity plan and will cooperate and
participate with Clearing Agent and designated vendors in the periodic testing
and implementation of Clearing Agent’s disaster recovery and business continuity
plan.

 

29.          AUDIT

 

29.1         Subject to satisfying the notice requirements set forth in Section
29.2 hereof, Introducing Firm, or its designated representative, shall have the
right to audit, once during each twelve month period while this Agreement is in
effect, commencing on the date this Agreement is signed, all records and
materials pertaining to the services provided to Introducing Broker in order to
determine the adequacy of operational controls, including the quality and
completeness of data and services performed, physical and environmental controls
maintained at the Clearing Agent processing facility, adherence to established
service level agreements, general controls (e.g., operational controls and
procedures, including program change controls, quality assurance, system
processing and data access controls), security practices and procedures and
disaster recovery and back-up procedures that are used by Clearing Agent in
providing services (“Services”) to Introducing Firm pursuant to this Agreement.

 

29.2         Introducing Firm shall give Clearing Agent written notice of any
proposed audit. In such notice, Introducing Firm shall advise Clearing Agent of
(i) the commencement date of the audit, which may not be earlier than thirty
(30) days after the date of Clearing Agent’s receipt of the audit notice, (ii)
the scope of the audit in detail, (iii) the anticipated termination date of the
audit, which may not be longer than thirty (30) days after the commencement
date, unless Clearing Agent agrees to a longer period and (iv) the names of
Clearing Agent’s employees who will conduct the audit. All audits will be
conducted during Clearing Agent’s normal business hours. Notwithstanding
anything else contained in this Section, Clearing Agent agrees that it shall
make its facilities, personnel and records available at any time without prior
notice if requested by any of Introducing Firm’s regulators pursuant to an audit
of Introducing Firm by any of such regulators.

 

31

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

29.3         Clearing Agent agrees to provide Introducing Firm’s employees who
are conducting an audit with such assistance and with access to such employees
and agents of Clearing Agent and to such records, materials and systems
pertaining to, or that are used in providing, the Services to enable Introducing
Firm to determine whether Clearing Agent’s general controls, operational
procedures, security practices and procedures, disaster recovery and back-up
procedures used in providing the Services are adequately controlled and meet
applicable regulatory requirements; provided, however, that Clearing Agent
reserves the right to impose reasonable safeguards and to deny Introducing Firm
access to confidential information of other customers of Clearing Firm and their
clients.

 

29.4         Clearing Agent and Introducing Firm shall meet to review each audit
report by Introducing Firm promptly after the issuance thereof and shall
mutually agree upon the appropriate manner in which to respond to the changes,
if any, suggested by the audit report. Clearing Agent shall formally reply in
writing to an audit report by Introducing Firm’s auditors not later than forty
five (45) days after the audit report is issued. If Introducing Firm advises
Clearing Agent that Introducing Firm’s audit of Clearing Agent identified a bona
fide, reasonable problem that in Introducing Firm’s opinion materially and
adversely affects Clearing Agent’s control environment or security policies and
procedures and Clearing Agent agrees with Introducing Firm regarding such
material and adverse effect, then, at Introducing Firm’s request, Clearing Agent
shall correct such problem within a mutually acceptable timetable.

 

29.5         At Introducing Firm’s request, Clearing Agent shall furnish
Introducing Firm with copies of such portions of Clearing Agent’s internal and
external audit reports that relate to the Services (redacted to remove
references to matters other than the Services).

 

29.6         Clearing Agent shall promptly notify Introducing Firm of changes in
Clearing Agent’s control environment (including all changes in external
auditors, disaster recovery policies and standards, change control procedures
and similar policies, standards and statements), breaches of security, and
regulatory violations and investigations, which in Clearing Agent’s reasonable
opinion materially and adversely affect, directly or indirectly, Clearing
Agent’s provision of the Services.

 

29.7         Introducing Firm will bear its own costs relating to the
performance of all audits by or on behalf of Introducing Firm.

 

30.          GENERAL PROVISIONS

 

30.1         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the respective successors and assigns of
Introducing Firm and Clearing Agent. No assignment of this Agreement or any
rights, including those to indemnification hereunder by either party shall be
effective unless the other party’s written consent shall be first obtained.
Notwithstanding the foregoing, Clearing Agent may assign this Agreement to any
of its affiliates without the consent of Introducing Firm, provided that the
affiliate is a duly registered broker dealer in good standing with the SEC. For
the purpose of this section 30.1, “affiliate” shall mean any company that,
directly or

 

32

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, Clearing Agent.

 

30.2         Severability. If any provision of this Agreement shall be held to
be invalid or unenforceable, the validity or enforceability of the remaining
provisions and conditions shall not be affected thereby.

 

30.3         Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute a single agreement.

 

30.4         Entire Agreement Amendments and Duties Not Specifically Enumerated
Herein. This Agreement represents the entire agreement between the parties with
respect to the subject matter contained herein and all prior discussions,
agreements, and promises, written or oral, are merged herein. This Agreement may
not be changed orally, but only by an agreement in writing signed by the
parties. Clearing Agent shall not be responsible or liable for failure to
perform any duties not specifically enumerated herein.

 

30.5         Captions. Captions herein are for convenience only and are not of
substantive effect.

 

30.6         Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the conflicts of laws or principles thereof. This Agreement shall not
be governed by the United Nations Convention on the International Sale of Goods.

 

30.7         Citations. Any reference to the rules or regulations of the SEC,
NASD, the NYSE, or any other regulatory or self-regulatory organization are
current citations. Any changes in the citations (whether or not there are any
changes in the text of such rules or regulations) shall be automatically
incorporated herein.

 

30.8         Construction of Agreement. Neither this Agreement nor the
performance of the services hereunder shall be considered to create a joint
venture or partnership between Clearing Agent and Introducing Firm or between
Introducing Firm and other Introducing Firms for whom Clearing Agent may perform
the same or similar services.

 

30.9         Third-Parties. This Agreement is between the parties hereto and is
not intended to confer any benefits on third-parties including, but not limited
to, customers of Introducing Firm.

 

30.10       Non-Exclusivity of Remedies. The enumeration herein of specific
remedies shall not be exclusive of any other remedies. Any delay or failure by a
party to this Agreement to exercise any right, power, remedy, or privilege
herein contained, or now or hereafter existing under any applicable statute or
law, shall not be construed to be a waiver of such right, power, remedy, or
privilege. No single, partial, or other exercise of any such right, power,
remedy, or privilege shall preclude the further exercise thereof or the exercise
of any other right, power, remedy, or privilege.

 

30.11       SIPA; Rule 15c3-3. All introduced customers are the customers of
Introducing Firm except as provided under SIPA and SEC financial responsibility
rules. Nothing in this Section will otherwise change or affect the provisions of
this Agreement which provide

 

33

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

that the customer account remains Introducing Firm’s customer account for all
other purposes, including but not limited to, supervision, suitability and
indemnification.

 

30.12       Force Majeure. Clearing Agent shall not be liable for any loss
caused, directly or indirectly, resulting from any circumstances beyond its
reasonable control, including without limitation, labor disputes, riots,
sabotage, insurrection, fires, flood, storm, explosions, earthquakes, electrical
power failures, telecommunications system failures, Internet failure, outbreaks
of computer viruses, worms, parasites and the like, acts of God or nature, war,
both declared or undeclared, or acts of terrorism. In addition, Clearing Agent
shall not be liable for any loss caused, directly or indirectly, resulting from
the acts or omissions of third parties over which it has no control.

 

30.13       Audio Taping of Telephone Conversations. Each party understands that
for quality control, dispute resolution or other business purposes, the parties
may record some or all telephone conversations between them. Each party hereby
consents to such recording. It is further understood that all such conversations
are deemed to be solely for business purposes.

 

31.          APPROVAL

 

This Agreement shall be subject to approval by the NYSE and by any other
self-regulatory organization vested with the authority to review or approve it.
Clearing Agent shall submit this Agreement to the NYSE and Introducing Firm
shall submit this Agreement to any self-regulatory organization from which
Introducing Firm is required to obtain approval. In the event of disapproval,
the parties shall bargain in good faith to achieve the requisite approval.

 

IN WITNESS WHEREOF the parties have hereto affixed their signatures by their
duly authorized officers on the day and date first above written.

 

THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE, WHICH CAN BE FOUND ON
PAGES 29 AND 30 IN SECTION 26 OF THIS AGREEMENT.

 

 

COWEN AND COMPANY, LLC

SG AMERICAS SECURITIES, LLC

 

 

 

 

By:

/s/ Christopher A. White

 

By:

/s/ Walter Koller

 

 

 

 

 

 

Name:

Christopher A. White

 

Name:

Walter Koller

 

 

 

 

 

 

Title:

Chief Administrative Officer

 

Title:

Managing Director

 

 

 

 

 

 

 

Date:

July 12, 2006

 

Date:

July 12, 2006

 

 

34

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------